EXHIBIT 10.3
 
THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON
THE CONVERSION HEREOF ARE OFFERED AND SOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”) OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES
 
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 
 

$1,000,000  October 10, 2013       Ft. Worth, Texas

 
 
FOR VALUE RECEIVED, Wound Management Technologies, Inc., a Texas corporation
(“WTI”), Wound Care Innovations, LLC, a Nevada limited liability company
(“WCI”), Resorbable Orthopedic Products, LLC, a Texas limited liability company
(“ROP”), and BioPharma Management Technologies, Inc., a Texas corporation
(“BMT”), promise to pay to Brookhaven Medical, Inc., a Delaware corporation
(“Lender”), the principal sum of One Million Dollars ($1,000,000.00), or such
lesser amount as shall equal the outstanding principal amount hereof, together
with interest from the date of this Note on the unpaid principal balance at a
rate equal to eight percent (8.00%) per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days.  WTI, WCI, ROP and BMT are
sometimes each referred to herein as a “Borrower”, and collectively, as the
“Borrowers”.  Payment of principal and interest on this Note shall be made in
lawful money of the United States of America unless this Note is converted as
described herein.  All unpaid principal, together with any then unpaid and
accrued interest, shall be due and payable on the later of: (i) the first
anniversary date of this Note; (ii) the first anniversary date of the date of
the Merger Agreement  (as such term is defined in that certain Letter of Intent,
of even date herewith, by and between Lender and WTI), if the Merger Agreement
is executed and delivered by Lender and WTI; or (iii) when, upon or after the
occurrence of an Event of Default, such amounts are declared due and payable by
Lender or made automatically due and payable in accordance with the terms hereof
(the “Maturity Date”).
 
Prior to the Maturity Date, this Note may be prepaid in whole or in part,
provided that Borrowers provide ten (10) days written notice of their intent to
prepay the Note to Lender.  Lender shall have the option to convert any amounts
to be prepaid as provided in Section 5 below.
 
The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:
 
 
 

--------------------------------------------------------------------------------

 
 
1.  
Definitions. As used in this Note, the defined terms as set forth in the Term
Loan Agreement between the Lender and Borrowers of even date herewith (the “Loan
Agreement”) shall have the same meanings as attributed thereto.

 
2.  
Interest. Accrued interest on this Note shall be payable on the Maturity Date.

 
3.  
Events of Default. The occurrence of an event constituting an Event of Default
as set forth in the Loan Agreement shall constitute an Event of Default under
this Note.

 
4.  
Rights of Lender upon Default. Upon the occurrence or existence of any Event of
Default and at any time thereafter during the continuance of such Event of
Default, the Lender, by written notice to Borrowers, may declare all outstanding
accrued interest and principal payable by Borrowers under this Note to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived. Upon the
occurrence, and during the existence, of any Event of Default, immediately and
without notice, all outstanding principal and accrued interest payable by
Borrowers hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. In addition to the foregoing remedies, upon
the occurrence, and during the existence, of any Event of Default (but only if
the default is not cured within ten (10) business days after written notice of
default has been delivered by Lender to Borrowers) Lender may exercise its
rights under the Security Agreement and any other right power or remedy
otherwise permitted by law, either by suit in equity or by action at law.

 
5.  
Conversion.

 
(a)  
Preferred Stock.  Subject to compliance with applicable securities laws and at
the option of Lender, at any time prior to the Maturity Date with written notice
to Borrowers, all of the unpaid principal and accrued interest under this Note
shall be converted automatically into fully paid and nonassessable shares of
WTI’s Series C Convertible Preferred Stock at a conversion price of $70 per
share (the “Conversion Price”).

 
(b)  
Fractional Shares; Interest; Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note.  In lieu of WTI issuing any fractional
shares to Lender upon the conversion of this Note, WTI shall pay to Lender an
amount equal to the product obtained by multiplying the Conversion Price by the
fraction of a share not issued pursuant to the previous sentence.  Upon
conversion of this Note in full and the payment in full of all amounts specified
in this Section 5(b), Borrowers shall be deemed to be forever released from all
their obligations and liabilities under this Note.

 
(c)  
No Registration.  By accepting this Note, Lender acknowledges that (a) this Note
and the shares of the Series C Preferred Stock issuable on conversion hereof
will not be registered under the Securities Act of 1933, as amended, or the
securities laws of any state, and may not be sold or transferred without such
registration or an exemption therefrom, and will bear a legend adverting to
those restrictions.

 
 
 

--------------------------------------------------------------------------------

 
 
6.  
Successors and Assigns. Subject to the restrictions on transfer described
herein, the rights and obligations of Borrowers and Lender shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
Borrowers and Lender.

 
7.  
Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Borrowers and the Lender.

 
8.  
Assignment by Borrowers. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Borrowers without the prior written consent of Lender.

 
9.  
Attorneys’ Fees.  Time is of the essence of this Note.  If an Event of Default
occurs and is continuing, Borrowers shall further pay to Lender the amounts
provided for in Section 9.3(a) of the Loan Agreement.

 
10.  
Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note, or at such other address or facsimile number as Borrowers
shall have furnished to Lender in writing. All such notices and communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 
11.  
Waivers. Borrowers hereby waive notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 
12.  
Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to the conflicts of law provisions of the State
of Texas, or of any other state.

 
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned, by its duly authorized officer, has
executed this Note as of the day and year first above written.
 

 
WOUND MANAGEMENT TECHNOLOGIES, INC.
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
Chief Executive Officer and President
         

 
WOUND CARE INNOVATIONS, LLC
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
Chief Executive Officer
         

 
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
President
         

 
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.
         
 
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
President
         

 
 